ICJ_145_JudgmentsCivilCommercialMatters_BEL_CHE_2010-08-10_ORD_01_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


COMPE
    u TENCE JUDICIAIRE ET EXE u CUTION
  DES DEu CISIONS EN MATIE
                         v RE CIVILE
           ET COMMERCIALE
            (BELGIQUE c. SUISSE)


        ORDONNANCE DU 10 AOU
                           | T 2010




               2010
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
         (BELGIUM v. SWITZERLAND)


          ORDER OF 10 AUGUST 2010

                    Mode officiel de citation :
   Compétence judiciaire et exécution des décisions en matière
          civile et commerciale (Belgique c. Suisse),
    ordonnance du 10 août 2010, C.I.J. Recueil 2010, p. 628




                        Official citation :
       Jurisdiction and Enforcement of Judgments in Civil
       and Commercial Matters (Belgium v. Switzerland),
      Order of 10 August 2010, I.C.J. Reports 2010, p. 628




                                         No de vente :
SN 0074-4441
BN 978-92-1-071108-1
                                         Sales number    998

                                  10 AOU
                                       | T 2010

                                 ORDONNANCE




COMPE
    u TENCE JUDICIAIRE ET EXE u CUTION
  DES DEu CISIONS EN MATIE
                         v RE CIVILE
           ET COMMERCIALE
         (BELGIQUE c. SUISSE)




  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
      (BELGIUM v. SWITZERLAND)




                                 10 AUGUST 2010

                                    ORDER

            INTERNATIONAL COURT OF JUSTICE

                             YEAR 2010                                          2010
                                                                             10 August
                                                                            General List
                           10 August 2010                                     No. 145



    JURISDICTION AND ENFORCEMENT
         OF JUDGMENTS IN CIVIL
      AND COMMERCIAL MATTERS
                 (BELGIUM v. SWITZERLAND)




                              ORDER


The President of the International Court of Justice,
Having regard to Article 48 of the Statute of the Court and to Arti-
  44, paragraphs 3 and 4, of the Rules of Court,
Having regard to the Order dated 4 February 2010, whereby the Court
ed 23 August 2010 and 25 April 2011 respectively as the time-limits for
e filing of the Memorial of the Kingdom of Belgium and the Counter-
emorial of the Swiss Confederation ;
Whereas, by a letter dated 2 August 2010 handed in to the Registry on
e same day, H.E. Mr. Haesendonck, appointed as Co-Agent by the
ngdom of Belgium, requested the Court, for the reasons set out in the
ter, to grant his Government an additional five months for the filing of
e Memorial ; and whereas, on receipt of that letter, the Registrar trans-
tted a copy thereof to the Agent of the Swiss Confederation ;

Whereas, by a letter dated 6 August 2010 received in the Registry on
e same day by facsimile, the Agent of the Swiss Confederation indi-
ted that his Government was of the view that the reasons given by the
 ngdom of Belgium did not justify an extension of the time-limit fixed
r the filing of the Memorial, but that it nevertheless did not object to
e Kingdom of Belgium being granted an additional period of one
onth for the filing of the Memorial, if it deemed such necessary ;

                                                                       4

Taking account of the views of the Parties and of the circumstances of
e case,
Extends to 23 November 2010 the time-limit for the filing of the
emorial of the Kingdom of Belgium ;
Extends to 24 October 2011 the time-limit for the filing of the Counter-
emorial of the Swiss Confederation ; and
Reserves the subsequent procedure for further decision.

 Done in French and in English, the French text being authoritative, at
e Peace Palace, The Hague, this tenth day of August, two thousand
 d ten, in three copies, one of which will be placed in the archives of the
ourt and the others transmitted to the Government of the Kingdom of
 lgium and the Government of the Swiss Confederation, respectively.

                                          (Signed) Hisashi OWADA,
                                                      President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




                                                                         5

